DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
It is noted that all claims are drawn to a natural killer cell instead of a polynucleotide as originally examined.

The rejection under 35 USC 112(b) is withdrawn in view of the amendment to the claims.
The rejection under of claims 133-152 under 35 U.S.C. 103 as being unpatentable over Song et al. (Human Gene Ther. 24:295-305, March 2013, cited in the IDS filed 10/17/19), Hombach et al. (Int. J. Cancer, 129:2935-2944, 2011), WO 2015/174928 A1 (cited in the IDS filed 10/17/19), Hurton et al. (Proc. Natl. Acad. Sci, USA, 113(48):E7788-E7797, Nov. 2016), and Sahm et al. (Canc. Immunol. Immunother. 61:1451-1461, 2012, cited in the IDS filed 10/17/19) is withdrawn in view of the cancelation or amendment to the claims.  Note that claims 133, 140 and 145 are rejected under 35 USC 103 below, but the other remaining claims are not because the prior art does not teach or make obvious an NK cell comprising a polynucleotide comprising the nucleic acid sequence of SEQ ID NO:16 encoding mbIL15. Even though the prior art teaches a polynucleotide encoding a mbIL15, it does not teach SEQ ID NO:16, see e.g.,WO2015/174928, Fig. 9.

Specification
The disclosure is objected to because of the following informalities: The size of the Sequence Listing (paragraph [0002]) must be specified in “bytes” rather an kilobytes (KB): see 37 CFR 1.52(e)(5) and MPEP 2322.03(I).
Appropriate correction is required.

Claim Objections
136 is objected to because of the following informalities:  Line 2 recites SEQ ID NO:6, while the line below recites SEQ ID NO:16. This is an obvious typographical error in line 2, which should recite “16” instead of “6”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 133, 135, 139, 140, 142 and 146-149 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification discloses and OX-40 intracellular domain comprising the amino acid sequence of SEQ ID NO:107. However, the specification in [0149] defines an OX-40 intracellular domain as being able to “be truncated or modified, such that it is at least 70%, …homologous with the OX40 having the sequence of SEQ ID NO. 107.” The claims require that the OX-40 intracellular signaling domain is part of an effector domain. An OX-40 intracellular signaling domain of SEQ ID NO:107 meets the written description provision of 35 USC 112(a), but the claims are directed to or encompass sequences that are at least 70% homologous to SEQ ID NO:107.  None of these other “OX-40 intracellular signaling domain” sequences meets the written description provision of 35 USC 112(a), because the recitation of the claims requires that the OX-40 intracellular signaling domain is part of an effector domain, wherein the 
The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] The claims are drawn to an NK cell comprising a polynucleotide encoding an effector domain comprising an OX-40 intracellular signaling domain. Because the genus includes sequences at least 70% identical to SEQ ID NO:107, which is 37 amino acids long, there are many thousands of polypeptides included the genus. While the polypeptide of SEQ ID NO:107 would reasonably be expected to function as an effector domain as discussed in the specification and transmit an intracellular signal connected thereto, the specification does not place significant structural, chemical or functional limitations on the variants embraced by an “OX-40 intracellular signaling domain”. The recitation of “OX-40 intracellular signaling domain" does not convey a common structure or function and is not so defined in the specification. Similarly, the recitation "effector domain" does not convey a common structure. The function of being part of an "effector domain" does not distinguish any substance from others having the same activity or function and as such, does not satisfy the written-description requirement. Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties common to all members of the genus, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the OX-40 intracellular signaling domain comprising SEQ ID NO:107 referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only the OX-40 intracellular signaling domain comprising SEQ ID NO:107, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/477,335, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. That application does not .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 133, 140 and 145 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sureth et al. (J. Mol. Med. 94:83-93, 2016., published online 25 Aug. 2015), Song et al. (Human Gene Ther. 24:295-305, March 2013, cited in the IDS filed 10/17/19),  Hombach et al. (Int. J. Cancer, 129:2935-2944, 2011), WO 2015/174928 A1 (cited in the IDS filed 10/17/19) and Sahm et al. (2012, cited in the IDS filed ).
Sureth et al. teach transduction of NK cells with a CD19 CAR (chimeric antigen receptor) and that (p. 89, col. 2, start of second paragraph) “Tumor-specific cytotoxicity of NK cells can be enhanced by engineering NK cells to express CARs.”  It was found that (p-. 87, col.2, middle) “Transduction of primary NK cells with an alpharetroviral construct encoding a CD19 CAR did not alter the highly upregulated cytotoxic NK cell receptors or the capacity of NK cells to kill K562 cells, which do not express CD19 (Fig. 3c).” The CAR consisted of a signal sequence, anti-CD19 scFv, CD28, 4-1BB and CD3zeta sequences (p. 89, col. 2, second in vitro tests of CAR-CD19 NK cells which had 4-1BB has part of the CAR construct, there was increased cytotoxicity compared to without a 4-1BB domain, but interaction of NK-expressed 4-1BB with 4-1BB ligand-expressed on leukemic cells of AML patients decreased NK cell cytotoxicity. It is suggested that “different costimulatory domains could be evaluated against one another to determine the optimal CAR structure for NK cell-mediated tumor cell killing and NK cell persistence in vivo.” It is concluded (p. 91, col. 2, third paragraph), “Modified NK cells could be administered to improve current therapeutic strategies, such as in combination with chemotherapy or with other targeted therapies. Use of third-party NK cells might provide clinical benefit when combined with haploidentical allogeneic transplantation in heavily treated patients. The relatively short half-life of NK cells may allow improved temporal delivery of desired effects, such as targeted cytotoxicity by modification with tumor antigen specific CARs.”  Sureth et al. does not teach a bicistronic construct, or as part of the chimeric receptor construct in the extracellular domain a peptide that binds NKG2D, or an effector domain comprising a CD8alpha transmembrane domain or a OX-40 intracellular signaling domain.
Song et al. teach a NKG2D CAR, made of the extracellular domain (ECD, amino acids 82-216) of human NKG2D fused to the CD8α hinge region and transmembrane (TM) region, followed by 4-1BB intracellular (IC) costimulatory domain fused to CD3ζ IC signaling domain (Fig. 2A; p. 297, col 2, third full paragraph).  T cells expressing this construct recognized NKG2D ligand-expressing ovarian cancer cells, induced IFNgamma release by these and other cancer cell lines and were highly cytotoxic to the ovarian cancer cells (Figs. 3A-C).  The advantage of using human NKG2D in a CAR is that unlike scFvs derived from mice and used in CAR constructs, NKG2D would not be expected to induce xenogeneic human anti-mouse antibody (HAMA) or T cell responses in humans (p. 303, end of first paragraph). 
Hombach et al. teach that a CAR made by fusing CD3ζ and OX40 induced cytolysis to a greater degree than a 4-1BB-CD3ζ construct (p. 2938, col. 2, middle, Fig. 3b). Results suggest that an OX40 CAR is more efficient than 4-1BB CAR to modulate primary CD3ζ signal upon antigen encounter (sentence bridging pp. 2938-39). It was found that CARs with OX40 induced more IFNgamma secretion in memory T cells compared to 4-1BB (p. 2939, col.1). Additionally 
WO 2015/174928 A1 teaches membrane bound (mb) IL15 stimulates NK cells by cis presentation (Fig. 11A-C). The sequence of mbIL15 is the human sequence having an nucleotide sequence of SEQ ID NO: 1, which is 96% identical to instant SEQ ID NO:16, but both sequences encode identical amino acid sequence (SEQ ID NO:2 compared to instant SEQ ID NO:17). “The human IL15 gene was linked to that encoding CD8a transmembrane domain (“mbIL15”) ([0020). Figure 1A shows the CD8α portion comprising the hinge and transmembrane region.  Figure 9 shows the amino acid sequence of the hinge region, which is identical to instant SEQ ID NO:5. The chimeric proteins are disclosed and include CD8α, and NK cells are described which express all or a functional portion of IL-15 fused to all or a portion of a hinge and transmembrane domain (TMD) of CD8α ([0034] and Fig. 1A).  These transduced NK cells had significantly increased cytotoxicity and viability in vitro and in vivo ([0096]-[00100]). NK cell survival with expressed membrane-bound IL-15 in the absence of IL-2 was extended and proliferation was automonous ([0099]). Very small amounts of IL-15 were secreted in mbIL15 compared to wtIL15-transduced NK cells ([00101])
Sahm et al. teach bicistronic expression of IL15 with a CAR in NK cells.  It was found that both constructs were expressed and “allowed rapid isolation and long-term maintenance of NK cells that demonstrated durable antigen-specific cytotoxicity.” (p. 1460, col. 1, second full paragraph) Expression of IL-15, which was predominantly intracellular, and replaced the need for exogenous IL-2 to promote growth of the cells (p. 1459, paragraph bridging cols. 1-2, and p. 1452, col. 1, middle of second paragraph). It is reported the previous studies using transfection or electroporation of NK-92 and NLK cells with an IL-15-eicoding plasmid did not remove the need for exogenous IL-2 (p. 1459, col. 1, second paragraph).  Also, NK-92 and NK cells bicistronically expressing IL-15 and the CAR had high and selective cytotoxicity in the absence of IL-2 in otherwise NK-resistant breast cancer cells (p. 1459, col. 2, middle).
It would have been obvious before the effective filing date of the invention to have an NK cell transduced with a polynucleotide encoding a CAR comprising the extracellular domain of human NG2DK, human CD8α hinge and TM followed by an IC region comprising human CD3ζ and a human OX40 domain as taught for a CD19(4-1BB, CD3ζ) of Sureth et al. and the 


Applicant’s arguments that still pertain to the new rejection under 35 USC 103 are addressed here:
Applicant argues that the amended claims, now drawn to NK cells comprising the recited polynucleotide instead of the polynucleotide itself, is free of the prior art (p. 10, 4th and 5th In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (p. 11, second paragraph) that Hombach et al. (p. 2938, col. 1) does not teach an advantage of using OX40 instead of 4-1BB. Proliferation of CD8+ T cells while slightly enhanced by 4-1BB was not by OX40 costimulatory CAR. Therefore, there was no reasonable expectation of success using an OX40- in lieu of a 4-11B-CAR-NK.  The argument has been fully considered, but is not persuasive. This reference in Hombach et al. is drawn to redirected T cell amplification by engineered CD4+ and CD8+ T cells.  This is not directly pertinent to NK cells engineered to express an OX40 CAR.  Because Hombach et al. teach advantages of using OX40 in a CAR as compared to 4-1BB, they would reasonably be expected to apply to NK cells, such as the ability of CARs with OX40 compared to 4-1BB (p. 2939, col.1) to induce more IFNgamma secretion, which was shown with memory T cells but would reasonably be expected to also apply to NK cells, which also secrete IFNgamma, and the ability of OX40 CAR to more effectively induced cytolysis compared to 4-1BB CAR in the absence of IL-2 added in culture (p. 2938, col. 2, first full paragraph), since NK cells generally depend on IL-2 for survival and proliferation (e.g., WO 2015/174928 in [0002]).
Applicant argues (p. 12, middle) that Sahm et al. does not teach membrane associated IL-15 (citing p. 1455, col. 2, 3rd paragraph, and p. 1459, col. 1, 3rd paragraph),with no detected surface-bound IL-15 on NK-92/IL-15-EGFP cells, and the conclusion that it was unlikely there was trans-presentation on ectopically expressed IL15 in complex with IL-15Rα to neighboring cells. Only ectopic soluble IL-15 expression is taught. The argument has been fully considered, but is not persuasive.  Applicant is correct in that Sahm et al. does not show significant membrane bound IL-15, but instead says that the IL-15 was mostly intracellularly expressed with some expressed as soluble protein, p. 1452, col. 1, middle of second paragraph, and p. 1457, col. 1, first paragraph). However, there was no indication that the polynucleotide encoding IL-15 encoded IL-15 in a form one would reasonably expect to be a membrane bound form. Nevertheless, the successful use of a bicistronic IL-15-CAR construct was taught, as was successful NK expression of the mbIL-15 of WO 2015/174928; therefore, it reasonably appears that IL-15 would have been expressed on the membrane of the NK cells if in a bicistronic membrane-bound IL-15 encoding polynucleotide. Sahm et al. notes that expression of chimeric antigen receptors in NK cells has been shown to result in potent and specific antitumoral effectors (p. 1458, last paragraph). Instead of trans-presentation, Sahm et al. discuss the likely autocrine manner that IL-15 interacts with its receptor. Biscistronic expression of independent polypeptides was well known and routine at the effective filing date of the invention (see, e.g., Sokolic et al., Biol. Blood Marrow Transpl. 12(2) Suppl 1: 20-21, Feb. 2006, and Gillet et al., Gene and Cell Therapy:Therapeutic Mechanisms and Strategies, 3rd Ed. N.S. Templeton Ed, (CRC Press:Bpca Ratpm. FL), pp. 555 and 558, 2009).


Allowable Subject Matter
Claims 136-138, 143, 144, 150 and 151 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 6, 2021